Title: To Thomas Jefferson from William Branch Giles, 16 April 1808
From: Giles, William Branch
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington April 16. 1808
                  
                  After a long absence from an afflicted family, I am about to return to them.—I have sacrificed much domestic obligation, and would still more, but the state of public business in the Senate, is such, that no aid will be required from me.—
                  I would have called on you to take leave, but my departure is so sudden that I have not time to do so.—
                  I could not reconcile it to myself to depart, without tendering you assurances of my High consideration, and great personal regard; and also my sincerest wishes for your health and happiness.—
                  
                     Wm. B. Giles 
                     
                  
               